                                                                                                                                                                                                                                                                                                                EXHIBIT "9"




Case 20-80495-CRJ11                                                       Doc 182-10 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                           Desc
  $   %   &   '   (   )   *   +   )   ,   -   .   *   $   /   0   1   1     $   2   %   3   4       1       )           *       1       5       %       6   7   8               9       3   2   '       :       )       ;       <       8   )   <   (   )   =   '   &   >   ?   @   A   3   B   3   7   ?   @   A   3   B   3   7   C    *




                                                                             Exhibit Exhibit 9 Page 1 of 10
                                                                                                                6   7       F       %       F       '               5   %   F       '               (                       1       1
                                                                                                D       E                                                                                                   E       G
Case 20-80495-CRJ11                                                       Doc 182-10 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                           Desc
  H   I   J   K   L   M   N   O   M   P   Q   R   N   H   S   T   U   U     H   V   I   W   X       U       M           N       U       Y       I       Z   [   \               ]       W   V   K       ^       M       _       `       \   M   `   L   M   a   K   J   b   c   d   e   W   f   W   [   c   d   e   W   f   W   [   g    N




                                                                             Exhibit Exhibit 9 Page 2 of 10
                                                                                                                Z   [       j       I       j       K               Y   I   j       K               \                       U       U
                                                                                                h       i                                                                                                   i       k
Case 20-80495-CRJ11                                                       Doc 182-10 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                       Desc
  l   m   n   o   p   q   r   s   q   t   u   v   r   l   w   x   y   y     l   z   m   {   |       y       q           r       y       }       m       ~                            {   z   o              q                        q      p   q   o   n               {      {               {      {          r




                                                                             Exhibit Exhibit 9 Page 3 of 10
                                                                                                                ~                 m              o               }   m          o               t                       y       y
                                                                                                                                                                                                                 
Case 20-80495-CRJ11                                                       Doc 182-10 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                       Desc
                                                                                                          ¡              ¢   £   ¤               ¥                    ¦              §       ¨       ¤      ¨         ©         ª   «   ¬   ­      ®      £   «   ¬   ­      ®      £   ¯    




                                                                             Exhibit Exhibit 9 Page 4 of 10
                                                                                                            ¢   £       ²              ²                      ¡      ²                                                    
                                                                                            °       ±                                                                                                   ±       ³
Case 20-80495-CRJ11                                                       Doc 182-10 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                           Desc
  ´   µ   ¶   ·   ¸   ¹   º   »   ¹   ¼   ½   ¾   º   ´   ¿   À   Á   Á     ´   Â   µ   Ã   Ä       Á       ¹           º       Á       Å       µ       Æ   Ç   È               É       Ã   Â   ·       Ê       ¹       Ë       Ì       È   ¹   Ì   ¸   ¹   Í   ·   ¶   Î   Ï   Ð   Ñ   Ã   Ò   Ã   Ç   Ï   Ð   Ñ   Ã   Ò   Ã   Ç   Ó    º




                                                                             Exhibit Exhibit 9 Page 5 of 10
                                                                                                                Æ   Ç       Ö       µ       Ö       ·               Å   µ   Ö       ·               Ë                       Á       Á
                                                                                                Ô       Õ                                                                                                   Õ       ×
Case 20-80495-CRJ11                                                       Doc 182-10 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                           Desc
  Ø   Ù   Ú   Û   Ü   Ý   Þ   ß   Ý   à   á   â   Þ   Ø   ã   ä   å   å     Ø   æ   Ù   ç   è       å       Ý           Þ       å       é       Ù       ê   ë   ì               í       ç   æ   Û       î       Ý       ï       ð       ì   Ý   ð   Ü   Ý   ñ   Û   Ú   ò   ó   ô   õ   ç   ö   ç   ë   ó   ô   õ   ç   ö   ç   ë   ÷    Þ




                                                                             Exhibit Exhibit 9 Page 6 of 10
                                                                                                                ê   ë       ú       Ù       ú       Û               é   Ù   ú       Û               û                       å       å
                                                                                                ø       ù                                                                                                   ù       ü
Case 20-80495-CRJ11                                       Doc 182-10 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                   Desc
  ý   þ   ÿ                              ý        ý   þ                                        þ                                                                 ÿ                                        




                                                             Exhibit Exhibit 9 Page 7 of 10
                                                                                             þ                             þ          
                                                                                                                                                  
Case 20-80495-CRJ11                                                       Doc 182-10 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                           Desc
  !   "   #   $   %   &   '   (   &   )   *   +   '   !   ,   -   .   .     !   /   "   0   1       .       &           '       .       2       "       3   4   5               6       0   /   $       7       &       8       9       5   &   9   %   &   :   $   #   ;   <   =   >   0   ?   0   4   <   =   >   0   ?   0   4   @    '




                                                                             Exhibit Exhibit 9 Page 8 of 10
                                                                                                                3   4       C       "       C       $               2   "   C       $               *                       .       .
                                                                                                A       B                                                                                                   B       D
Case 20-80495-CRJ11                                                       Doc 182-10 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                               Desc
  E   F   G   H   I   J   K   L   J   M   N   O   K   E   P   Q   R   R     E   S   F   T   U           R       J           K   R           V       F   W   X   Y               Z       T   S       H       [       J       \       ]   Y       J   ]   I   J   ^   H   G   _   `   a   b   T   c   T   X   `   a   b   T   c   T   X   d    K




                                                                             Exhibit Exhibit 9 Page 9 of 10
                                                                                                            W       X   g           F   g       H                   V   F   g       H           R       J                       R           R
                                                                                                e   f                                                                                                           f       h
Case 20-80495-CRJ11                                                       Doc 182-10 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                       Desc
  i   j   k   l   m   n   o   p   n   q   r   s   o   i   t   u   v   v     i   w   j   x   y           v       n           o   v           z       j   {   |   }               ~       x   w       l              n                 }       n      m   n      l   k            x      x   |         x      x   |       o




                                                                             Exhibit Exhibit 9 Page 10 of 10
                                                                                                            {       |              j          l                   z   j          l           v       v                       v           v
                                                                                                                                                                                                                     
